In opening his charge, the trial judge said:
"It now remains for the court to tell you the principles of law applicable to this case, and render you such aid as may be in its power in classifying and arranging the testimony, and indicating the proper weight belonging to its various parts in your consideration of it."
This was followed shortly by a most complete review of the evidence adduced by the prosecution, in which every important item of such evidence was stressed and emphasized, and certain of the most damaging of the testimony was repeated verbatim to the jury. But a small part of such review is quoted in the opinion of Mr. Justice MOORE. If the telling array of the State's evidence had opposed to it a review of the evidence adduced by defendant, and if the salient features of the defense also had been stressed and emphasized, the charge could be passed. But, lacking such balance, it is very prejudicial. Defendant's three children and other witnesses gave testimony which, if believed, would account, on this record, for the presence of poison in the body of the deceased. *Page 648 
Defendant had a defense on the merits. That the charge was otherwise free from objection does not excuse the prejudice stated. In this case the judge had no right to indicate to the jury "the proper weight belonging to * * * various parts" of the evidence. The weight of all the evidence was for the jury alone. People v. Heikkala, 226 Mich. 332, and cases there cited.
The judgment should be reversed, and a new trial granted.
McDONALD, J., concurred with CLARK, C. J.